Case 2:20-cv-00017-TOR ECFNo.9 filed 02/14/20 PagelD.28 Page 1 of 2

Amendment cave #1212 0~cV-0 0\4- TOR}

 

 

 

Dear proucvahbl& Judge Thomas 0, Rict hy Pty cyatuist

 

fait tht € Ow mel wate by augl Crue utd s hecaucl sil
refuse to take clozored gud wedi ration thet Hes faz

 

 

Conct ovdey fey ya to take Yer Pal der jr Pn of ye Jet tude nts
ou thig eage + deo joeteent L hawe th -¢ pig ht te_yeturp

 

AYNf[ m4¢ Cg Oe ude se prdeved +6 +e lee it foyer the COuv $$

 

Thi wv Bi dere? violation of Hee S21 © sight cok ji +

 

 

\g ave asecust hop, tal aol: Me Tht J the et ie Bieta

 

Inefetutiot Bow #ver Leow tu HA) i:fe thir hos pit as

 

Stem Violating my Qatitut ~ehtorciv)! welts, aud
~~ ears oF J

 

Constitytion Light e siuce [ fy t-ct ayir_ ef never 20(2

E wag boc meth ¢ wente ( wud tisn et bon ley" tad (¢tey/

 

 

ant 4 PTeB, becyogge T tound tpl 19 arr eld teecigel shed.

 

 

 

tp désth SAB Fing fer hig Jact Ly cart Liars why t birt had

 

ive wa ¥ Ci | tn i ct ig ela

 

- wired witidd eye urltir see ge swied) ts havty jo

 

Siugh

 

ELUL PT), COOKE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
De be

NOLONIHSYM ‘SANVYHOdS
LYNOD LOINLSIG SA ‘WYAID

7 wt 83d
QAAI303a

Alto YW Guryade
Ebh( Xp 074
Awd ADMAESY “SY

92° 7 may) abpnc }349 3 (42n0 Udy ral

filed 02/14/20 PagelD.29 Page 2 of 2

 

= Case 2:20-cv-00017-TOR ECF No. 9

Oc €t Gas ead asi Fen) * od
. J c gin
p00 L00 $ zzo6s aiz Tihog
as 2 Se
SEW SS hy te aie my

=== pe 5 ay

SaM08 AS (oSPESe rage rate

 

   

 

CCOLY YS ay \Wa-Daw

TZE WY VS SANW ood
NM009 G Luong

 
